Citation Nr: 0419838	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  03-34 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1967 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO determined 
that new and material evidence sufficient to reopen the 
previously denied claim of entitlement to service connection 
for a right knee disability had not been received.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  In an October 1990 rating action, the RO in Montgomery, 
Alabama confirmed a previous denial of service connection for 
a right knee disability.  

3.  The evidence received since the RO's October 1990 
continued denial of service connection for a right knee 
disability raises a reasonable possibility of substantiating 
the claim for service connection for a right knee disorder.  


CONCLUSIONS OF LAW

1.  The RO's October 1990 decision that continued a previous 
denial of service connection for a right knee disability is 
final.  38 U.S.C. § 4005 (1988); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1990); currently 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  

2.  The evidence received since the RO's October 1990 
determination is new and material, and the claim for service 
connection for a right knee disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating that portion of 
the veteran's claim which addresses his petition to reopen a 
previously denied claim for service connection for a right 
knee disability.  This is so because the Board is taking 
action favorable to the veteran by reopening this claim, and 
a decision at this point poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

By an October 1990 rating action, the RO confirmed a prior 
denial of service connection for right knee disability.  At 
that time, the veteran continued to report that he injured 
his right knee during active military duty and that he had 
experienced problems with this joint since that time.  In a 
lay statement received at the RO in July 1990, a fellow 
serviceman explained that he witnessed the accident in which 
the veteran sustained an injury to his right knee.  
Specifically, this fellow serviceman explained that, sometime 
in 1968 or 1969, he was riding in the same truck as the 
veteran when it hit a land mine and caused the riders to be 
thrown from the vehicle.  The serviceman described the 
veteran's knee as being "all blow[n] up like a ballo[o]n."  

Service medical records are negative for complaints of, 
treatment for, or findings of a right knee disability.  At 
the separation examination conducted in February 1970, the 
veteran denied ever having experienced bone, joint, or other 
deformity or a "trick" or locked knee.  This evaluation 
demonstrated that the veteran's lower extremities were 
normal.  

According to relevant post-service medical reports, at a VA 
surgical examination conducted in July 1989, the veteran 
reported that, in 1968, he was blown from a 5-ton truck and 
fell into a hole which caused injury to his right knee.  The 
veteran further explained that, immediately following the 
injury, he developed acute swelling of his knee which then 
turned into black-and-blue discoloration from this joint to 
his ankle.  At the time of the examination, the veteran 
complained of pain in the lateral aspect of his right knee.  
A physical examination of his right knee demonstrated intact 
medial and lateral collateral and cruciate ligaments, 
tenderness along the lateral collateral ligament, no 
effusion, an absent shelf sign, the ability to walk without a 
limp, and no crepitance.  The examiner expressed his opinion 
that these findings were compatible with an old collateral 
ligament tear on the right and that the veteran was unlikely 
going to need future treatment for this right knee injury 
unless he re-injured the joint.  

In the October 1990 rating action, the RO considered the 
relevant service, and post service, medical records.  In 
particular, the RO determined that the preponderance of the 
competent evidence of record did not support a finding of a 
chronic right knee disability associated with his active 
military duty.  As such, the RO continued to deny service 
connection for a right knee disability.  One week later in 
October 1990, the notified the veteran of the continued 
denial of his claim for service connection for a right knee 
disability.  In May 1991, the veteran submitted a notice of 
disagreement with the denial.  Although in July 1991 the RO 
issued a statement of the case concerning this issue, the 
veteran did not file a substantive appeal to perfect an 
appeal of the claim.  Consequently, the RO's October 1990 
continued denial of service connection for a right knee 
disability is final.  38 U.S.C. § 4005 (1988); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1990); currently 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  

The veteran may reopen his claim by submitting new and 
material evidence.  38 C.F.R. § 3.156(a) (2003).  New 
evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2003).  See also, Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

The additional records received since the prior final denial 
in October 1990 in the present case include a September 2002 
letter from the veteran's private physician.  In this 
document, the physician explained that, according to the 
veteran, he injured his right knee when his truck was "blown 
up" in April 1969 and that treatment for this injury 
involved placement of the joint in a cast which resulted in 
an inability to walk for several months.  In addition, the 
veteran described continued right knee problems, including a 
throbbing sensation in the back of his knee and an inability 
to walk on a flat foot.  The examiner also noted that the 
veteran had recently undergone a videoarthroscopy of his 
right knee which found a complex tear of the posterior horn 
of his medial meniscus with a displaced fragment in the 
posterior compartment of the joint, a vertical tear of the 
mid-substance of the lateral meniscus, and a partial tear of 
his anterior cruciate ligament.  Thereafter, the examiner 
expressed his opinion that he believed that "these are all 
connected, according to history, to the injury in Vietnam."  

As the September 2002 letter includes medical diagnoses of a 
complex tear of the posterior horn of the medial meniscus 
with a displaced fragment in the posterior compartment of the 
joint, a vertical tear of the mid-substance of the lateral 
meniscus, and a partial tear of the anterior cruciate 
ligament as well as a possible association between these 
present disorders and the veteran's active military duty, the 
Board finds that the private medical statement is clearly 
probative of the central issue in the veteran's case for 
service connection for a right knee disability.  
Significantly, this record reflects information not 
previously submitted to agency decisionmakers that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim 
for service connection for a right knee disability, is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of this claim sought 
to be reopened, and raises a reasonable possibility of 
substantiating the issue.  See, 38 C.F.R. § 3.156(a) (2003).  

Accordingly, the Board concludes that the additional evidence 
received since the final denial of service connection for a 
right knee disability in October 1990 is new and material, as 
contemplated by the pertinent law and regulations.  As such, 
this additional evidence serves as a basis to reopen the 
veteran's claim for service connection for a right knee 
disorder.  See, 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a) 
(2003).  


ORDER

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for a right knee disability, the appeal is granted to this 
extent only.  


REMAND

As the Board has determined that new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for a right knee disability has been received, the 
RO must now address the de novo issue for service connection 
for a right knee disorder.  In this regard, the Board notes 
that, in the substantive appeal which was received at the RO 
in November 2003 as well as in a statement received at the RO 
in March 2004, the veteran cited post-service right knee 
treatment at the VA Outpatient Clinic in Mobile, Alabama; the 
VA Hospital in New Orleans, Louisiana; and the Oschner Clinic 
in New Orleans, Louisiana.  Records from these medical 
facilities have not been obtained and associated with the 
veteran's claims folder.  Furthermore, no attempt appears to 
have been made to procure and to associate with the claims 
folder copies of records of post-service right knee treatment 
that the veteran has received from his private physician (the 
doctor who drafted the September 2002 letter in which she 
associated the veteran's right knee problems with his 
purported in-service injury to this joint).  
Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all private health care 
providers who rendered right knee 
treatment to him since his separation 
from service in February 1970, in 
essence, describe any evidence that would 
possibly be relevant to his claim.  The 
Board is particularly interested in 
records of pertinent treatment that the 
veteran received at the Oschner Clinic in 
New Orleans, Louisiana and from the 
physician who proffered the medical nexus 
opinion in September 2002.  After 
furnishing the veteran the appropriate 
release forms where necessary, the RO 
should obtain the complete clinical 
records from each health care provider 
identified by the veteran that have not 
been previously procured and associated 
with the claims folder.  

2.  The RO should procure copies of all 
records of right knee treatment that the 
veteran has received at the VA Outpatient 
Clinic in Mobile, Alabama; the VA 
Hospital in New Orleans, Louisiana; and 
the VA Medical Center in Montgomery, 
Alabama since his separation from service 
in February 1970.  All available reports 
not previously obtained should be 
associated with the veteran's claims 
folder.  

3.  The RO should re-adjudicate the issue 
of entitlement to service connection for 
a right knee disability.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.   

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



